Citation Nr: 1101764	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  95-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserves with 
verified active duty training from October 11, 1988 to March 22, 
1989, and from July 7, 1989 to July 21, 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied service connection for Crohn's disease.

In February 1998 and June 2003, the Board remanded the case for 
further development.

In a July 2005 decision, the Board denied the appellant's claim, 
and he appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In May 2007, the appellant, through his 
attorney, and the Secretary of Veterans Affairs submitted a Joint 
Motion to Vacate in Part and Remand.  In a May 2007 Order, the 
Court granted the motion, vacated the July 2005 Board decision, 
and remanded the case to the Board.

In July 2007, the Board again remanded the case for further 
development.  The Board issued a decision in March 2008 in which 
it denied the claim.  The Veteran again appealed that decision to 
the Court.  Pursuant to a May 2010 Memorandum Decision 
(Decision), the Court vacated the Board decision and remanded the 
case to the Board for further adjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the Army 
National Guard or Air National Guard of any State.   

In order to determine if the Veteran received any injuries 
regarding his claimed disabilities during qualifying service, his 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA) must be verified.  

In pertinent part, the Court's Decision instructs the Board to 
reconstruct the dates on which the Veteran was engaged in 
training exercises or other service in July and August 1990.  In 
addition, the Board is directed to investigate whether the 
Veteran participated in any military training in August 1990 and 
determine whether it was ACDUTRA or INACDUTRA.

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA continue 
any attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile.  If the records are unavailable, VA must notify the 
Veteran of the identity of the records, the efforts VA made to 
obtain the records, a description of any further action VA will 
take on the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2010).  The Board finds that a remand is necessary to again make 
further requests for any possible records related to the 
Veteran's service in the Marine Corps Reserves between May 1990 
and September 1990.   

Accordingly, the case is REMANDED for the following action:

1.  Again ensure that VA has complied with 
its duty to assist the Veteran under 38 
C.F.R. § 3.159(c)(2) by taking all necessary 
steps to determine the Veteran's periods of 
ACDUTRA and INACDUTRA with the Marine Corps 
Reserves between May 1990 and September 1990.  
Direct requests should be made to the service 
department and any other appropriate 
organization to clarify the nature of the 
Veteran's service (including the nature of 
any training) during the summer of 1990, 
including July and August 1990 and 
specifically from the period of July 7, 1990 
to July 21, 1990.  The RO should also 
directly inquire with the service 
organization as to whether the Veteran had 
any ACDUTRA or INACDUTRA service during the 
summer of 1990.  The Board notes that there 
is an indication in the record that the 
Veteran had been attached during this time to 
Weapons Platoon, Company F, 2nd battalion, 
23rd Marines, 4th Marine division.  

2.  All active duty and reserve service 
treatment records, service personnel records 
(including Earnings and Leave Statements), 
orders and any other records related to the 
Veteran's service during the summer of 1990 
should be obtained.  

3.  All efforts to accomplish items 1 and 2 
above should be fully documented in the 
claims file.  If no further records can be 
obtained after an exhaustive search and no 
determination made regarding  the Veteran's 
possible ACDUTRA and INACDUTA service during 
the summer of 1990, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 38 
C.F.R. § 3.159(e).

4.  Readjudicate the claim based on the whole 
record.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided an updated 
Supplemental Statement of the Case that 
includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



